 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Clemente General HospitalandUnited NursesIssueAssociation of CaliforniaCase 21-CA-13756June 4, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn February 11, 1976, Administrative Law JudgeBernard J Seff issued the attached Decision in thisproceeding Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in reply to Respondent's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, San Clemente GeneralHospital,San Clemente, California, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended OrderThe gravamen of the complaint is that the above-men-tioned notice "threatened the nurses with reprisal if theytestified at a National Labor Relations Board hearing con-trary to Respondent's interest or gave testimony in theform of an affidavit to agents of the National Labor Rela-tions Board contrary to Respondent's interests "All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and RespondentUpon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent operates a general acute care hospital locat-ed at 654 Camino De Los Mares, San Clemente, Califor-ma During the year immediately preceding issuance ofcomplaint, Respondent, in the course of its business opera-tions, performed services valued in excess of $250,000 andpurchased and received goods and supplies valued in ex-cess of $6,000 directly from suppliers located outside theState of California The complaint alleges, the parties sti-pulated, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act' In affirming the Administrative Law Judge's finding that Respondentviolated Sec 8(a)(1) of the Act by posting a coercive notice, we do not relyon evidence concerning the subjective reaction of several employees to thenoticeDECISIONSTATEMENT OF THE CASEBERNARD J SEFF, Administrative Law Judge This casewas tried at Oceanside, California, on November 25, 1975The charge and four amended charges were filed on June24, June 25, July 10, and September 15, 1975,' by UnitedNurses Association of California The complaint, which is-sued on September 16, alleges that San Clemente GeneralHospital, herein the Respondent or the Hospital, posted anotice to all registered nurses which the General Counselalleges violated Section 8(a)(1) and which contained coer-cive and threatening languageiAll events took place in 1975 unless otherwise indicatedIIITHE ALLEGED UNFAIR LABOR PRACTICESIt is undisputed that on June 13 there was posted on thehospital bulletin board the following noticeTO ALL REGISTERED NURSE EMPLOYEESFROM JAMES D EVERETT, ADMINISTRATORVery serious charges have been filed by the Unionwho is supposedly representing a number of employ-ees in the above-mentioned classification against themanagement of this hospitalAs a result of this, the scheduled election has beenpostponedAdministration denies all charges as allegated and acountersuit will be filed against those making suchallegations when such are fully described in courtAt this time we realize it is a difficult time for allemployeesWe beg that you be patient during this2 The unopposed motion of counsel for the General Counsel to correctthe transcript of the record is hereby granted224 NLRB No 59 SAN CLEMENTE GENERAL HOSPITAL379difficult time I am quite certain that for most, all willbe for the best The prime concern at this time is careof the patientThe General Counsel offered the above document in evi-dence and said that he would not adduce any testimonialevidence but would posit his case on the notice The majorthrust of Respondent's defense is that nowhere in the saidnotice is there anything stated which threatened the nurseswithreprisalsif they testified at an NLRB hearing contraryto Respondent's interests, nor is anything stated about giv-ing testimony in the form of an affidavit to agents of theNLRB contrary to Respondent's interestsParticular attention is called by the General Counsel tothe paragraph in this notice that "administration denies allcharges as allegated anda countersuitwill be filed againstthosemaking such allegations when such are fully de-scribed in court "The Charging Party adduced testimony from two regis-tered nurses, Louise Blasche and Susan Glasgow, who wereemployed by Respondent at the time the events describedin the complaint occurred but later resigned from their em-ploymentBoth Blasche and Glasgow testified that they were afraidto give testimony relating to the charge because they feltthat, if they did so, they would be sued in a civil actionbrought againstthem by RespondentBlasche testified as followsI knew that charges were being brought and I knewpeople involved and the letter frightened me I thoughtthat if-that it would be difficult for me to ever givetestimony because I thought a civil suit would bebrought against meGlasgow testified as followsI felt that the letter was very threatening to me Iwas very fearfulQ What were you fearful of?A I was afraid of losing myjob and I was afraid ofbeing sued and I was afraid that if I did lose my job itwould be difficult for me to find a position in one ofthe hospitals in the areaGlasgow was interrogated by a Board agent and asked tosign a statement relative to the charges that were filedQ Did you give him the informationA NoQ Did you refuse to give itsA YesQ Did you stateto him somereason why you re-fused itsA I told him that I was afraid and I needed sometime to think things overThe above-described incident took place at a time whenGlasgow was still employed by the HospitalAs its defense Respondent elicited from Hospital Ad-ministrator Everett the following informationFollowing the receipt of the prior document [the no-tice of January 13] that you showed me, I became veryunhappy, very angry at the Union Therefore, I postedthis letter stating that in all probability when this wasover I would take civil action against the Union foraccusations made to meQ What is it that you had in mind specifically, ifthere was any one thing specific, when you used thephrasecountersuitinthatdocument,GeneralCounsel's Exhibit 6'A Well, I thought that accusations had been madeagainst me and against the hospital which were untrueand I felt that if false accusations were proven untrue,therefore, I had civil means of getting retributionQ Forexample'?A ApologiesQ Did you intend that thenotice, that is GeneralCounsel's Exhibit 6, in any way referred to the nursesthemselves as opposed to the nurses or their attorney'?A I did not direct that to the nursesQ Can you tell me why you posted on the bulletinboard when you say you did not direct it to the nursesYou mean you did not direct the accusations to thenursesA The accusations yesQ Why did you post on the notices bulletin boardDid you havea reason'?A Yes, I had a reason As I say, I was very angrywhen the accusations were made I wanted the nurses,in entirety, those who read the bulletin board, to knowthat such charges had been filed I wanted them to beaware that the charges had been filedUnder cross-examination by the General Counsel, the fol-lowing question was askedThe letter of June 13, in paragraph 3, in which youstate that the administration denies all charges as alle-gated and a counter suit will be filed against thosemaking such allegations when such are fully describedin court that you were only referring to the UnionA YesQ And any phraseology or terminology of a"counter suit" you were only looking for an apology'?A Yes sirIt later developed in the testimony of Everett that he didnot send acopy of theletter of June13 to the UnionDespite the fact that he claimed that the purpose of theletterwas to let the Union know that a countersuit mightpossiblybe filed against it, the notice was addressed to thenurses and put on the bulletin board to all registered nurs-esUnder further cross-examination by the ChargingParty's counsel, Everett said that he did not write a letter tothe Union asking for an apology, nor did he write a letterto the Charging Party's attorney asking for an apologyUnder further questioning by the Charging Party's attor-ney, he was asked why he didn't write directly to theUnion, and his answer was as follows"I cannot answerwhy I did not write the Union or I did not write Joe Blowor who it was " 380DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding Findings and AnalysisThe case turns on the distinction between threatening tobring a countersuit which is intimidatory and actuallycommencing legal action The Board and the courts havesaid that a threat to file suit which has the effect of harass-ing employees is violative of the Act The actual filing of alawsuit is not a violation of the ActIn the case at bar, two witnesses, whom I credit, gavemutually corroborative testimony that they were frightenedby the possibility of being sued Respondent offered notestimony from other employees similarly situated asBlasche and Glasgow in refutation of the witnesses whodid testify Furthermore, Everett testified that he was "veryupset and very angry with the Union " It is significant thatEverett testified that his reason for threatening a lawsuitwas to secure an apology from the Union for certain of itsstatements in preelection propaganda In this connection,it is especially to be noted that his threat contained in thenotice was not addressed to the Union from whom he saidhe expected an apology, but only to the registered nursesIdo not credit the testimony of Everett because he stat-ed he wanted to secure an apology from the Union andnevertheless he addressed his notice to the registered nurs-es and admitted he sent no copy of the letter to the Unionor the Union's attorney This inconsistent testimony is atvariance with his explanation of the reason for posting thenoticeThe fact that both Blasche and Glasgow refused to signaffidavits when requested to do so by agents of the Boardwhile they were employed by the Respondent and theirultimate willingness to testify for the Union which they didonly when they were no longer employees demonstrates thefact that they feared reprisal from the Hospital while theywere in its employThe General Counsel contends "the Board has repeated-ly stated that it should not infringe upon the right of anyperson to seek redress in the courts "United Aircraft Corpo-ration (Pratt and Whitney Division),192 NLRB 382 (1971),Clyde Taylor d/b/a Clyde Taylor Company,127 NLRB 103,108 (1960) However, a threat to file a legal action may beviolative of Section 8(a)(1) of the Act if it is made in acontext of harassment and coercionInClyde Taylor Company, supra,the employer threat-ened a libel suit unless the charging party withdrew thecharges filed against it with the Board In affirming theAdministrative Law Judge's finding of the violation by vir-tue of this threat, the Board emphasizes that such a threatrestrains employees in the exercise of their right to filecharges under the ActSince the first paragraph specifically refers to the filingof the Union's charge, it is clear that the notice was reason-ably calculated to deter employees of Respondent fromimplementing the Union's charge, by providing statementsin support of the charge Accordingly, the implied threat isno less clear than inClyde Taylor Company, supra,and therationale adopted there is applicable hereThe Board's standard with regard to threats of lawsuit asan unfair labor practice continues to be that stated inClydeTaylor Company, supraWhere such a threat is of "a harass-individual contemplating filing a charge from doing so, "itis an unfair labor practice "In the case at bar Everett testified that he was very upsetand very angry at the Union for the remarks made aboutthe Hospital and for filing a charge He vented his spleenby threatening to file a lawsuit "againstthose making suchallegations " Blasche and Glasgow, who were representa-tives of the nurses employed by Respondent, credibly testi-fied that upon reading the notice they became scared be-cause they believed that if they gave testimony or astatement in support of the charge they would be defend-ants in a countersuit Therefore, they refused to givestatements to the Board agent It is apparent that the pur-pose for threatening a countersuit was to intimidate, har-ass, and coerce the nurses with reprisals if they gave testi-mony at a hearing or signed affidavits for agents of theBoardBy such action, Respondent violated Section8(a)(1) I so findUpon the foregoing findings of fact and the entire rec-ord, I make the followingCONCLUSIONS OF LAWIThe Respondent, San Clemente General Hospital, isand at all material times has been an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2United Nurses Association of California is a labororganization within the meaning of Section 2(5) of the Act3By the threat to bring a countersuit against thosemaking the allegations that the Respondent has engaged incertain activities as set forth in its notice to the nurses dat-ed June 13, 1975, the Respondent has interfered with, re-strained, and coerced, and is interfering with, restraining,and coercing, employees in the exercise of the rights guar-anteed to them in Section 7 of the Act, and thereby hasengaged and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act4The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itcease and desist therefrom and from like or related inva-sions of the employees' Section 7 rights, and that it takecertain affirmative action designed to effectuate the pur-poses and policies of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDERSThe Respondent, San Clemente General Hospital, SanClemente, California, its officers, agents, successors, andassigns, shalling nature,"which would normally tendto intimidate anRules and Regulationsof the NationalLabor Relations Board,the findings3 In the event no exceptions are filed asprovided by Sec 102 46 of the SAN CLEMENTE GENERAL HOSPITAL3811Cease and desist from(a)Threatening to file a civil damage action against itsemployees for participating in the filing of the chargeagainst Respondent(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed them in Section 7 of the Act2Take the following affirmative action which will ef-fectuate the policies of the Act(a)Post at its hospital in San Clemente, California, cop-ies of the attached notice marked "Appendix "'1 Copies ofsaid notice on forms provided by the Regional Director forRegion 21, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places whereconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading `Posted byOrder of the National Labor Relations Board shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board 'notices to employees are customarily posted Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other ma-terial(b)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten the United Nurses Associa-tion of California or the registered nurses employed byus that we will file a civil damage action against cer-tain of our employees for participating in filing thecharge in Case 21-CA-13756WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLabor Relations ActSAN CLEMENTEGENERAL HOSPITAL